Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 01/31/2022. Applicant's election of Species B, Figure 10 directed to Claims 1-19 in the reply filed on 01/31/2022 is acknowledged. Election was made without traverse in the reply filed on 01/31/2022.


Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Butterworth (US 20160320689 A1), YUN et al (US 20160240746 A1) and Hung et al (US 20170084587 A1) are hereby cited as the closest prior arts. Figure 8 of Butterworth, Figure 4 of YUN and Figure 1 of Hung teaches the structure of claimed the light emitting device in combination. 


However, none of the above prior arts alone or in combination with other arts teaches a method of fabricating the light emitting device, comprising the steps of “disposing the light emitting element on a bottom surface of the first recess, with the light extraction surface and the bottom surface of the first recess facing each other; and forming a reflective member in the first recess to cover the lateral surfaces of the light emitting element while at least a part of the pair of electrodes is exposed from the reflective member” in combination with other limitations in the claim. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claim 1 is allowed.
Claims 2-19 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/12/2022